831 F.2d 296
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jose NAGARO-GARBIN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 87-1148.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1987.

1
Before WELLFORD and RALPH B. GUY, Circuit Judges, and THOMAS A. HIGGINS, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner appeals the district court's judgment denying his 28 U.S.C. Sec. 2255 motion to vacate.  Petitioner, a Peruvian national, pleaded guilty to various narcotics charges and was sentenced to two years imprisonment and charged a $15,000.00 fine.  Petitioner's motion raised two claims:  1) his plea was involuntary, and 2) he received ineffective assistance of counsel.


4
An examination of the record indicates that petitioner's plea was voluntary.  Deportation is a collateral consequence of a guilty plea and therefore need not be explained to defendant in order to insure that the plea is voluntary.    United States v. Campbell, 778 F.2d 764 (11th Cir.1985);  United States v. Russell, 686 F.2d 35 (D.C.Cir.1982).


5
As to the second claim, we conclude that petitioner received effective assistance of counsel.  Counsel is not constitutionally ineffective for failing to advise defendant of the deportation consequences of his guilty plea.  Further, a bare allegation that defendant would not have pleaded guilty had counsel informed him of deportation consequences, is insufficient to establish ineffective assistance of counsel.    See Campbell, 778 F.2d at 768.


6
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Higgins, U.S. District Judge for the Middle District of Tennessee, sitting by designation